DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 13 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shapiro et al. (“Shapiro”; 5,795,342; cited by Applicant).
Regarding claim 1, Shapiro discloses an eyelid retractor and irrigation tool 10 (Figs. 2 and 5 and col. 3, lines 29-33), comprising:
a handle portion 36 defining a longitudinal first axis (extending lengthwise through the center of the handle) configured to be grasped by a user (col. 3, lines 63-66; discussing ribs 42 to enhance frictional engagement with a user’s hand);

at least one opening 48 (Fig. A, below) extending through the inwardly facing wall, the outwardly facing wall, and the edge wall (the scalloped cutaway design effectively creates an opening passing through all three surfaces; cf. Fig. A and Fig. 2) fluidly connected to the interior cavity and positioned such that fluid in the interior cavity passes through the at least one opening to irrigate portions of an eye including the eyelid (col. 3, lines 29-33 and col. 4, lines 31-33).

    PNG
    media_image1.png
    208
    276
    media_image1.png
    Greyscale

Fig. A

Regarding claim 2, the first axis (supra) is spaced apart from the second axis (Fig. A, supra) along an entire length of the axes.


Regarding claim 4, the handle portion 36 comprises a fluid channel 54 (Fig. 4) in fluid communication with the interior cavity of the hook portion 46 (id.).
Regarding claim 5, the handle portion 36 comprises an elongated member comprising a fluid channel 54 extending through at least a portion of the handle portion in fluid communication with the interior cavity of the hook portion 46 (Fig. 4).
Regarding claim 6, the handle portion 46 has a polygonal cross section (rectangular; Fig. 6), and wherein at least a portion of the fluid channel 54 through the polygonal cross section has a circular cross section (id.).
Regarding claim 7, the fluid channel 54 comprises a first end at a proximal end (bottom) of the elongated member and a second end, opposite the first end, which is connected to the interior cavity of the hook portion 46 (supra).
Regarding claim 13, an intermediate portion is between the handle portion 36 and the hook portion 46, wherein the intermediate portion is tapered (see curved end surface of handle 36; Fig. 4) and a width of the hook portion 46 is greater than a width of the handle portion 36 (e.g., as measured and seen in Fig. 5).
Regarding claim 15, the hook portion 46 comprises at least one opening 48 (Fig. A, supra) extending from the interior cavity (supra) through the outwardly facing wall (Fig. A, supra), and at least one opening 48 extending from the cavity through the inwardly facing wall (Fig. A, supra) (the scalloped cutaway design effectively creates an opening passing through the outwardly facing wall, the inwardly facing wall and the edge wall; cf. Fig. A, supra, and Fig. 2)

Regarding claim 17, the hook portion 46 comprises a plurality of openings 48 extending through the outwardly facing wall (Fig. A, supra) and extending through the inwardly facing wall (Fig. A, supra), and wherein the pluralities of openings are arranged in at least two ascending rows extending substantially parallel to the second axis (see Fig. B, below).


    PNG
    media_image2.png
    223
    407
    media_image2.png
    Greyscale

Fig. B
Regarding claim 18, Shapiro teaches providing a fluid bottle and a tube extending therefrom (col. 4, lines 30-40), wherein the tube is connected to a fluid channel 54 extending through the handle portion 36 and the hook portion 46 to the interior cavity thereof (supra).
Regarding claim 19, fluid expelled from the fluid bottle (col. 4, lines 30-40) passes through the tube and the fluid channel 54 to the interior cavity of the hook portion 46 (supra).
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Shapiro et al. (“Shapiro”; 5,795,342; cited by Applicant).
Shapiro discloses the claimed invention except for explicitly reciting the hook portion arcuate profile (Fig. 5) having a radius of 5 mm to 10 mm. 
However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide a desired radius, such as 5 mm . 

Allowable Subject Matter
Claims 8-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Comstock whose telephone number is (571) 272-4710.  The examiner can normally be reached Monday-Friday, 9 a.m. - 6 p.m.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the 


/DAVID C COMSTOCK/
Examiner, Art Unit 3773

/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773